Per Curiam:
There are three good reasons why this case should be affirmed: (1) The thirteenth and fourteenth sections of the act of the 14th of April, 1853, by which the legislature undertook arbitrarily to transfer the property of the trustees of the Lebanon Female Seminary to the school directors of the borough of Lebanon is unconstitutional and void; (2) the school district never accepted of nor complied with the condition of said act; (3) the school directors occupied the disputed premises under a lease from the trustees; and as this lease was executed in good faith by the lessors, the case is ruled, inter alia, by Harrisburg School Dist. v. Long, 7 Sad. Rep. 337.
The judgment is affirmed.